Per Curiam.

The finding of misconduct made by the Board of Commissioners on Grievances and Discipline is .fully supported by the record. The penalty ordinarily imposed by this'court upon án attorney who has been' adjudged guilty of knowingly and willfully failing to file a federal income tax return is suspension from the practice'of law for an indefinite period. Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, and progeny. It is so ordered.

Judgment accordingly.

0’Neill, C. J., Herbert, Corrigan'. Stephenson, Celebrezze, W. Brown and P. Brown, JJ., concur.
Stephenson, J., of the Fourth Appellate District, sitting for Stern, J.